Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species II (pattern as shown in figure 6) in the reply filed on 7/6/2022 is acknowledged.  The traversal is on the ground(s) that there is no serious burden to examine both species.  This is not found persuasive because while the searches may overlap the search would be burdensome and longer because the examiner would need to search for each distinct inventions or variations.  Furthermore, the search is only part of the examination process, the MPEP 803 states "If the search and examination of all the claims in an application can be made without serious burden".  The examination of the application would be burdensome because the examiner would be required to apply art and rejections to the additional claims directed towards each distinct and different species of invention.
The requirement is still deemed proper and is therefore made FINAL.
Claims 13 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
To the extent that the withdrawn claims get rejoined, applicant should amend them during prosecution.  Accordingly, if the independent claim is no longer generic then applicant is encourage to cancel the withdrawn claims.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 20,22,23 and 38.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 27.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11,12,14,16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 9400786.  See English translation provided.
Regarding claims 11,12,14,16 and 18, DE ‘786 teaches a method of manufacturing an article of footwear upper (see the English translation, particularly page 4) which comprises: 
obtaining a pattern of flexible sheet material for forming an article of footwear upper (see figure 1), said pattern comprising: 
a main bottom portion (4) having a front toe area, a rear heel area and opposed sides, said main bottom portion being in the general shape of a foot sole (see figure 1 including the outline 10 of main bottom portion 4); and
a pair of heel-strap flaps (6,7,8) extending outward from opposite sides of the main bottom portion near the rear heel area and configured to form an enclosed heel portion (7 and rear portions of 6,8) and a rear strap of the shoe upper (front portions of 6,8 extending over the top of the footwear; see figure 2), 
attaching the pair of heel-strap flaps together to form an enclosed heel portion and a rear ankle strap (see figure 3), and 
attaching a front strap (1,5,9) across the front toe area to from a toe strap.
	Regarding claim 12, see figure 1 showing the main body portion and the pair of heel-strap flaps comprise a single piece of flexible sheet material.
	Regarding claim 14, tongue strap like portion (1) represents the intermediate portion producing multiple toe straps (1,5,9).
	Regarding claim 16,17; see figure 3 showing the upper attached to a sole (4) to the upper.
Claim(s) 11,12,14,16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2384927 (Julianelli).
Regarding claims 11,12,14,16 and 18, Julianelli teaches a method of manufacturing an article of footwear comprising obtaining a pattern (10; see figure 1) of flexible sheet material for forming an article of footwear upper, said pattern comprising: 
a main bottom portion having a front toe area, a rear heel area and opposed sides (see sole portion 21, best shown in figure 3), said main bottom portion being in the general shape of a foot sole (figure 3); and 
a pair of heel-strap flaps extending outward from opposite sides of the main bottom portion near the rear heel area and configured to form an enclosed heel portion and a rear strap of the shoe upper (the remaining flaps 18 or the two pair of flaps 18 closest to the area which corresponds to the heel of the wearer), wherein the main body portion and the pair of heel-strap flaps comprise a single piece of flexible sheet material see page 1, col. 1, lines 42-45;
attaching the pair of heel straps together to form an enclosed heel portion and a rear strap of the shoe upper (figure 1 shows the article unassembled and figures 2-4 show the heel straps stitched together to form the heel portion and rear straps of the shoe upper);
attaching a front strap portion having an elongated strap across the front toe area to form a toe strap [the pattern 10 has 5 pairs of flaps 18 on either side of the longitudinal axis 23 as shown in figure 1; the three pair of flaps 18 closest to the area which corresponds to the toes of the wearer represent the “front strap portion”].
	Regarding claim 14, see figure 2, which shows the seam 14, which represents an intermediate portion of the front strap portion to the main bottom portion to produce multiple toe straps (see figure 2 showing multiple toe straps 18).
Regarding claims 16 and 17, the pattern/blank forms a footwear upper 11 which is attached to a sole (24,25).
Claim(s) 11,12,14,16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9743710 (Madelaine).
Regarding claims 11,12,14,16 and 17, Madelaine teaches a method of manufacturing an article of footwear which comprises, obtaining a pattern (110; see figure 7) for cutting flexible sheet material for forming an article of footwear upper, said pattern comprising: a main bottom portion having a front toe area, a rear heel area and opposed sides (inner sole assembly 106), said main bottom portion being in the general shape of a foot sole (figures 7-8); a front strap portion having an elongated shape (extensions 132 and/or 142), and a pair of heel-strap flaps extending outward from opposite sides of the main bottom portion near the rear heel area and configured to form an enclosed heel portion and a rear strap of the shoe upper (131,134; 141,144), wherein the main body portion and the pair of heel-strap flaps comprise a single piece of flexible sheet material.  
Regarding claim 4, the pair of heel straps, as noted above, comprise rear portions that are substantially parallel to one another and to a centerline (L; see figure 7) of the main bottom portion, and outward curving forward portions (extensions 131,141 are outwardly curved).  
Regarding claim 5, the pattern 10 is also a blank of flexible material cut from a flexible fabric, see figure 7 which shows before the material is folded and see figure 8 which shows the flexible material folded and forming an article of footwear.
Regarding claims 7 and 9, the pattern/blank forms a footwear upper 93 which is attached to a sole (92).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over [Julianelli ‘927 or Madelaine ‘710 or DE ‘786] in view of US 2009/0265954 (Goldberg).
Julianelli ‘927, Madelaine ‘710 and DE ‘786 teach a method of manufacturing an article of footwear as claimed (see the rejection above) except for the flexible sheet of material comprising a neoprene polyester fabric.  Goldberg teaches constructing an article of footwear wherein the upper segments are constructed of multiple of different of materials including polyester and neoprene or any combinations thereof; see paragraph 0020.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the footwear upper of in the method of manufacturing an article of footwear as taught above out of a neoprene polyester fabric, as taught by Goldberg, inasmuch as a number of different materials would appear suitable and such construction would provide a fabric that provides a more custom fit around the wearer’s foot.  Moreover, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. The claimed material merely amounts to a matter of engineering design choice and thus does not serve to patentable distinguish the claimed invention over the prior art.  This view is buttressed by applicant's disclosure which does not reveal that the use of the specific material solves any particular problem and/or yields any unexpected results.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.
Also See US 4592152 and US 2169337 would together could be formed in a rejection teaching applicant’s invention.
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: 
-“The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.” 
--“A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.”
-Moreover, “The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims.  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06” MPEP 714.02.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED KAVANAUGH whose telephone number is (571) 272-4556.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule a telephone interview, applicant is encouraged to call the examiner.  Normally telephone interviews can quickly be scheduled.  For other types of interviews, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 5712724888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ted Kavanaugh/
Primary Patent Examiner
Art Unit 3732
Tel: (571) 272-4556